      Case 1:15-cv-07433-LAP Document 1218-23 Filed 07/15/21 Page 1 of 5




                                 United States District Court
                                Southern District of New York
Virginia L. Giuffre,

               Plaintiff,                     Case No.: 15-cv-07433-RWS

v.

Ghislaine Maxwell,

               Defendant.

____________________________/


          DECLARATION OF SIGRID MCCAWLEY IN SUPPORT OF
 PLAINTIFF’S RESPONSE IN OPPOSITION TO MOTION TO INTERVENE (DE 362)

         I, Sigrid McCawley, declare that the below is true and correct to the best of my

knowledge as follows:

       1.      I am a partner with the law firm of Boies, Schiller & Flexner LLP and duly

licensed to practice in Florida and before this Court pursuant to this Court’s September 29, 2015

Order granting my Application to Appear Pro Hac Vice.

       2.      I respectfully submit this Declaration in Support of Plaintiff’s Response in

Opposition to Motion to Intervene (DE 362).

       3.      Attached hereto as Exhibit 1 is a true and correct copy of January 22, 2015,

Local 10 News Article.

       4.      Attached hereto as Sealed Exhibit 2 is a true and correct copy of Flight Logs.

       5.      Attached hereto as Exhibit 3 is a true and correct copy of March 18, 2000, Article

from the NewsRoom.

       6.      Attached hereto as Sealed Exhibit 4 is a true and correct copy of Excerpts from

January 16, 2015, Deposition of Virginia Giuffre.

       7.      Attached hereto as Exhibit 5 are a true and correct copies of July 7, 2016, Radar
      Case 1:15-cv-07433-LAP Document 1218-23 Filed 07/15/21 Page 2 of 5




Online Article.

       8.         Attached hereto as Sealed Exhibit 6 is a true and correct copy of Excerpts from

September 8, 2009, Deposition of Juan Alessi.

       9.         Attached hereto as Exhibit 7 is a true and correct copy of January 22, 2015, Local

10 News Article.

       10.        Attached hereto as Sealed Composite Exhibit 8 are excerpts from the Deposition

of                     .

       11.        Attached hereto as Composite Sealed Exhibit 9 is a true and correct copy of

Excerpts the depositions of                                                             .

         12.      Attached hereto as Sealed Composite Exhibit 10 is a true and correct copy of

 Deposition Excerpts from Detective Joseph Recarey and the Article “How Alan Dershowitz

 Bullied Rape Victims to Protect a Serial Child Molester.”

       13.        Attached hereto as Exhibit 11 is a true and correct copy of the June 2, 2016

Notice of Appeal.

       14.        Attached hereto as Exhibit 12 is a true and correct copy of November 12, 2015

Order on Motion to Quash.

       15.        Attached hereto as Exhibit 13 is a true and correct copy of Excerpts from January

16, 2015, Deposition of Virginia Giuffre.

       16.        Attached hereto as Exhibit 14 is a true and correct copy of December 18, 2015,

Emergency Motion to Seal Hearing Transcript.

       17.        Attached hereto as Exhibit 15 is a true and correct copy of Order on Emergency

Motion to Seal.

       18.        Attached hereto as Exhibit 16 is a true and correct copy of the Motion for

Sanctions.
      Case 1:15-cv-07433-LAP Document 1218-23 Filed 07/15/21 Page 3 of 5




       19.     Attached hereto as Exhibit 17 is a true and correct copy of the Supplement to

Motion for Sanctions.

       20.     Attached hereto as Exhibit 18 is a true and correct copy of excerpts from the

March 17, 2016, Hearing Transcript.

       21.     Attached hereto as Exhibit 19 is a true and correct copy of excerpts from the

April 21, 2016, Hearing Transcript

       22.     Attached hereto as Exhibit 20 is a true and correct copy of January 22, 2015,

Local 10 News Article.

       23.     Attached hereto as Exhibit 21 is a true and correct copy of the article from CNN

International, New Day, January 6, 2015.

       24.     Attached hereto as Exhibit 22 is a true and correct copy of the article from

Australian Broadcasting System (ABC), January 6, 2015.

       25.     Attached hereto as Exhibit 23 is a true and correct copy of the article from

Newsmax, April 8, 2015.



       I declare under penalty of perjury that the foregoing is true and correct.



                                              /s/ Sigrid S. McCawley______________
                                              Sigrid S. McCawley, Esq.
      Case 1:15-cv-07433-LAP Document 1218-23 Filed 07/15/21 Page 4 of 5




Dated: August 29, 2016.

                                    Respectfully Submitted,

                                    BOIES, SCHILLER & FLEXNER LLP

                                By: /s/ Sigrid McCawley
                                     Sigrid McCawley (Pro Hac Vice)
                                     Meredith Schultz (Pro Hac Vice)
                                     Boies Schiller & Flexner LLP
                                     401 E. Las Olas Blvd., Suite 1200
                                     Ft. Lauderdale, FL 33301
                                     (954) 356-0011




                                       4
      Case 1:15-cv-07433-LAP Document 1218-23 Filed 07/15/21 Page 5 of 5




                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on the 29th day of August, 2016, I electronically filed the

foregoing document with the Clerk of Court by using the CM/ECF system. I also certify that the

foregoing document is being served to all parties of record via transmission of the Electronic

Court Filing System generated by CM/ECF.

       Laura A. Menninger, Esq.
       Jeffrey Pagliuca, Esq.
       HADDON, MORGAN & FOREMAN, P.C.
       150 East 10th Avenue
       Denver, Colorado 80203
       Tel: (303) 831-7364
       Fax: (303) 832-2628
       Email: lmenninger@hmflaw.com
               jpagliuca@hmflaw.com



                                                     /s/ Meredith L. Schultz
                                                         Meredith L. Schultz




                                                5
